DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on November 4, 2020.
Claims 2, 7, 10, 11, and 15–17 have been amended and are hereby entered.
Claim 23 has been added.
Claims 1, 3–6, 8, 9, 12–14, and 18–22 have been canceled.
Claims 2, 7, 10, 11, 15–17, and 23 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered.
Response to Amendment
The amendment filed October 9, 2020 has been entered.  Claims 2, 7, 10, 11, 15–17, and 23 remain pending in the application.  
Claim Objections
Claims 2, 7, 10, 16, and 23 are objected to because of the following informalities:
Dependent claims 2 and 7 are both dependent on independent claim 23.  Claims should be written so that dependent claims refer to preceding claims.  See MPEP § 608.01(n).  Applicant is advised to amend the claims so that the contents of dependent claims 2 and 7 are recited in claims following independent claim 23.
In claim 10, line 11; claim 16, line 9; and claim 23, line 6, “a matching a unique” should read “a matching and unique”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 2, 7, 10, 11, 15–17, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 2, 7, and 23 are directed to a process (“A computer-implemented method”), and claims 10, 11, and 15–17 are directed to a machine (“A computer system” and “A computer program product”).  Claim 16, however, is also directed in part to a computer readable medium (“computer readable storage medium”).  Looking to the specification, computer readable storage medium is deliberately construed to not encompass transitory signals per se (¶ 82).  “[C]omputer readable storage medium” has therefore been non-transitory computer readable storage medium”, and claims 16 and 17 have been interpreted so as not to encompass any transitory media per se.  Applicant is advised, though, to amend claim 16 to reflect this intended claim construction.  Claims 2, 7, 10, 11, 15–17, and 23 thus satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 2, 7, 10, 11, 15–17, and 23, however, are directed to an abstract idea without significantly more.  For claim 23, the specific limitations that recite an abstract idea are:
receiving . . . a preset password, wherein . . . includes context information  . . .; 
sending . . . the preset password together with the context information . . .; 
in response to . . . locating a matching a unique combination of preset password and context information, further locating a matching condition, wherein the matching condition is received . . . or is stored . . .; 
in response to . . . locating a matching a unique combination of preset password, context information and condition, sending a positive notification . . ., wherein . . . sends a negative notification . . . in response to a non-matching preset password, a non-matching context information, or a non-matching condition.
The claims, therefore, recite password protection at a vendor point of sale, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  This is an abstract idea because, but for the generic machinery in the claims, the process is verification that could be performed between humans alone.  The additional elements of the claims are various generic computer components to 
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to store and compare information.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial excerption is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 23 is not patent eligible.
Independent claims 10 and 16 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 23.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 23 are performed by a system in claim 10 and implemented by computer program instructions in claim 16.  Thus, because the same analysis should be used for all categories of claims, claims 10 and 16 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2, 7, 11, 15, and 17 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because these limitations merely further narrow the abstract idea 
For claims 2, 11, and 17, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the verification recited in claims 10, 16, and 23  by further specifying the condition—“time period limitation, geographic limitation, vendor’s limitation, payment amount limitation, and payment times limitation”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 7, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the verification recited in claim 23 by further specifying the context—“verification time, verification location, vendor’s identification information, payment amount, and payment times”.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce 
For claim 15, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites executing a transaction based on the positive verification result.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere response to data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly more than the judicial exception because the courts have found a mere response to data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 10, 11, 15–17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson et al., U.S. Patent App. No. 2013/0212007 (“Mattsson”) in view of Kirubanandan et al., U.S. Patent No. 8,856,540 (“Kirubanandan”) and Kim et al., U.S. Patent App. No. 2017/0103382 (“Kim”).
For claim 23, Mattsson teaches:
A computer-implemented method for password verification, comprising (¶ 95: example process)
 . . . wherein the point-of-sale device includes context information stored on the point-of-sale device (¶ 29: payment terminal has various transaction information); 
 . . . further locating a matching condition, wherein the matching condition is received from the point-of-sale vendor device, or is stored on the password verification server (¶ 113: use rules identified from token tables; ¶ 111: token tables stored on central payment system); 
 . . . sending a positive notification to the point-of-sale vendor device, wherein the password verification server sends a negative notification to the point-of-sale vendor device in response to a non-matching preset password, a non-matching context information, or a non-matching condition (¶ 31: central payment system transmits authorization or denial to payment terminal).
Mattsson does not teach: receiving, by a point-of-sale vendor device, a preset password; sending, by the point-of-sale vendor device, the preset password together with the context information to a password verification server; in response to the password verification server locating a matching a unique combination of preset password and context information; and in response to the password verification server locating a matching a unique combination of preset password.
	Kirubanandan, however, teaches:
in response to the password verification server locating a matching a unique combination of preset password and context information (col. 6, lines 5–29, col. 10, lines 1–21: ID determined to be unique with time information, geographic scope, or specific website or service)
in response to the password verification server locating a matching a unique combination of preset password, context information and condition (col. 6, lines 5–29, col. 10, lines 1–21: ID determined to be unique with time information, geographic scope, or specific website or service).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the verification in Mattsson by adding the password assessment from Kirubanandan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of ensuring user IDs are unique—a benefit explicitly disclosed by Kirubanandan (col. 1, lines 29–38: need for uniqueness of IDs across systems; col. 6, lines 15–29: invention provides rules for ensuring uniqueness).
The combination of Mattsson and Kirubanandan does not teach: receiving, by a point-of-sale vendor device, a preset password; and sending, by the point-of-sale vendor device, the preset password together with the context information to a password verification server.
Kim, however, teaches:
receiving, by a point-of-sale vendor device, a preset password (¶ 103: payment module receives authentication information, such as PIN); and
sending, by the point-of-sale vendor device, the preset password together with the context information to a password verification server (¶ 103: card information and authentication information sent together to server). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the verification in Mattsson and the password assessment in Kirubanandan by adding the payment module from Kim.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making point of (¶ 6: need for point of sales terminals to wirelessly communicate with server while maintaining security; ¶ 103: invention in part uses payment module to maintain security).  Mattsson and Kim are both related to payments at terminals, so one of ordinary skill in the art would have been motivated to make these payments even more secure by combining these methods together.
For claim 2, Mattsson, Kirubanandan, and Kim teach all the limitations of claim 23 above, and Mattsson further teaches:
The method of claim 23, wherein the at least one condition comprises: time period limitation, geographic limitation, vendor's limitation, payment amount limitation, and payment times limitation (¶ 100: use rules include time, location, business identity, or amount).
For claim 7, Mattsson, Kirubanandan, and Kim teach all the limitations of claim 23 above, and Mattsson further teaches:
The method of claim 23, wherein the context information comprises: verification time, verification location, vendor's identification information, payment amount, and payment times (¶ 100: payment information includes time, location, business identity, or amount).
For claim 10, Mattsson teaches:
A computer system for password verification, the system comprising (¶ 130: example computer system): 
one or more processors (¶ 130: computers with processors); 
a memory coupled to at least one of the processors (¶ 130: storage medium)
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of (¶ 130: computer program stored in storage medium):
 . . . wherein the point-of-sale device includes context information stored on the point-of-sale device (¶ 29: payment terminal has various transaction information); 
 . . . further locating a matching condition, wherein the matching condition is received from the point-of-sale vendor device, or is stored on the password verification server (¶ 113: use rules identified from token tables; ¶ 111: token tables stored on central payment system); 
 . . . sending a positive notification to the point-of-sale vendor device, wherein the password verification server sends a negative notification to the point-of-sale vendor device in response to a non-matching preset password, a non-matching context information, or a non-matching condition (¶ 31: central payment system transmits authorization or denial to payment terminal).
Mattsson does not teach: receiving, by a point-of-sale vendor device, a preset password; sending, by the point-of-sale vendor device, the preset password together with the context information to a password verification server; in response to the password verification server locating a matching a unique combination of preset password and context information; and in response to the password verification server locating a matching a unique combination of preset password.



in response to the password verification server locating a matching a unique combination of preset password and context information (col. 6, lines 5–29, col. 10, lines 1–21: ID determined to be unique with time information, geographic scope, or specific website or service); and
in response to the password verification server locating a matching a unique combination of preset password, context information and condition (col. 6, lines 5–29, col. 10, lines 1–21: ID determined to be unique with time information, geographic scope, or specific website or service).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the verification in Mattsson by adding the password assessment from Kirubanandan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of ensuring user IDs are unique—a benefit explicitly disclosed by Kirubanandan (col. 1, lines 29–38: need for uniqueness of IDs across systems; col. 6, lines 15–29: invention provides rules for ensuring uniqueness).
The combination of Mattsson and Kirubanandan does not teach: receiving, by a point-of-sale vendor device, a preset password; and sending, by the point-of-sale vendor device, the preset password together with the context information to a password verification server.
Kim, however, teaches:
receiving, by a point-of-sale vendor device, a preset password (¶ 103: payment module receives authentication information, such as PIN)
sending, by the point-of-sale vendor device, the preset password together with the context information to a password verification server (¶ 103: card information and authentication information sent together to server). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the verification in Mattsson and the password assessment in Kirubanandan by adding the payment module from Kim.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making point of sale transactions more secure—a benefit explicitly disclosed by Kim (¶ 6: need for point of sales terminals to wirelessly communicate with server while maintaining security; ¶ 103: invention in part uses payment module to maintain security).  Mattsson and Kim are both related to payments at terminals, so one of ordinary skill in the art would have been motivated to make these payments even more secure by combining these systems together.
For claim 11, Mattsson, Kirubanandan, and Kim teach all the limitations of claim 10 above, and Mattsson further teaches:
The computer system of claim 10, wherein the condition comprises, alone or in combination: time period limitation, geographic limitation, vendor's limitation, payment amount limitation, and payment times limitation (¶ 100: use rules include time, location, business identity, or amount).
For claim 15, Mattsson, Kirubanandan, and Kim teach all the limitations of claim 10 above, and Mattsson further teaches:
The computer system of claim 10, wherein a transaction executes based on the point-of-sale vendor device of the vendor receiving a positive verification result from the password verification server (¶ 114: verification module approves transaction based on verification; ¶ 31: payment terminal receives authorization).
For claim 16, Mattsson teaches:
A computer program product for password verification, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors of a computer to cause the computer to (¶ 130: computer program stored in storage medium, implemented by computer system):
 . . . wherein the point-of-sale device includes context information stored on the point-of-sale device (¶ 29: payment terminal has various transaction information); 
 . . . further locating a matching condition, wherein the matching condition is received from the point-of-sale vendor device, or is stored on the password verification server (¶ 113: use rules identified from token tables; ¶ 111: token tables stored on central payment system); 
 . . . sending a positive notification to the point-of-sale vendor device, wherein the password verification server sends a negative notification to the point-of-sale vendor device in response to a non-matching preset password, a non-matching context information, or a non-matching condition (¶ 31: central payment system transmits authorization or denial to payment terminal).
Mattsson does not teach: receiving, by a point-of-sale vendor device, a preset password; sending, by the point-of-sale vendor device, the preset password together with the context information to a 
	Kirubanandan, however, teaches:
in response to the password verification server locating a matching a unique combination of preset password and context information (col. 6, lines 5–29, col. 10, lines 1–21: ID determined to be unique with time information, geographic scope, or specific website or service); and
in response to the password verification server locating a matching a unique combination of preset password, context information and condition (col. 6, lines 5–29, col. 10, lines 1–21: ID determined to be unique with time information, geographic scope, or specific website or service).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the verification in Mattsson by adding the password assessment from Kirubanandan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of ensuring user IDs are unique—a benefit explicitly disclosed by Kirubanandan (col. 1, lines 29–38: need for uniqueness of IDs across systems; col. 6, lines 15–29: invention provides rules for ensuring uniqueness).
The combination of Mattsson and Kirubanandan does not teach: receiving, by a point-of-sale vendor device, a preset password; and sending, by the point-of-sale vendor device, the preset password together with the context information to a password verification server.



receiving, by a point-of-sale vendor device, a preset password (¶ 103: payment module receives authentication information, such as PIN); and
sending, by the point-of-sale vendor device, the preset password together with the context information to a password verification server (¶ 103: card information and authentication information sent together to server). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the verification in Mattsson and the password assessment in Kirubanandan by adding the payment module from Kim.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making point of sale transactions more secure—a benefit explicitly disclosed by Kim (¶ 6: need for point of sales terminals to wirelessly communicate with server while maintaining security; ¶ 103: invention in part uses payment module to maintain security).  Mattsson and Kim are both related to payments at terminals, so one of ordinary skill in the art would have been motivated to make these payments even more secure by combining these systems together.
For claim 17, Mattsson, Kirubanandan, and Kim teach all the limitations of claim 16 above, and Mattsson further teaches:
The computer program product of claim 16, wherein the condition comprises: time period limitation, geographic limitation, vendor's limitation, payment amount limitation, and payment times limitation (¶ 100: use rules include time, location, business identity, or amount).

Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on October 9, 2020 have been fully considered but they are not persuasive.
Applicant argues that the claims are not directed to human tracking of passwords as argued by Examiner.  Applicant explains that the claims involve verifying various conditions that limit passwords, which is not conductive to being performed mentally.  Applicant, however, has not explained why the verification of conditions and passwords cannot be performed by a user alone.  Furthermore, the claims recite the abstract idea of a commercial interaction and fundamental economic practice, rather than a mental process.  Thus, even if the claims cannot be performed solely in the human mind, they are not necessarily integrated into a practical application.  Rather, as explained in the rejection under 35 U.S.C. 101 above, the claims have been rejected because they merely apply the abstract idea recited to generic computer technology.  Applicant further argues that the vendor device recited in the claims is specialized for processing sales information.  The vendor device, however, is merely being used as a tool to implement the abstract idea on.  Although the vendor device is a more specific type of machine, it is still only implementing the password verification, rather than improving the technology itself in any way.  Thus, claims 2, 7, 10, 11, 15–17, and 23 do not include additional elements sufficient to integrate the claimed invention into a practical application.  
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 2, 7, 10, 11, 15–17, and 23 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 10, 16, and 23, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 10, 16, and 23 are currently rejected under 35 U.S.C. 103 over Mattsson in view of Kirubanandan and Kim.  Thus, Applicant’s arguments with respect to claims 2, 7, 11, 15, and 17 are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Yeom, U.S. Patent App. No. 2015/0113633, discloses a method of registering a password with a specific input condition for authorizing certain functions.
Grigg et al., U.S. Patent App. No. 2012/0197743, discloses a system for transmitting payments from a mobile device to a terminal by verifying a user input.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you 



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696